An unpub|ishelH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuFREME CouRT

OF

NEVADA

CLERK’S ORDER

_ (O)4l947

h

IN THE SUPREME COURT OF THE STATE OF NEVADA

LEAH JEAN WAGNER FOOTE N/K/A
LEAH J. WAGNER,
Appellant,

   men

BRIAN L. FooTE,
JUL 2 l 2013

No. 62842

Respondent.
cLeL""`§é”`~'»§»-»”r'!§‘»’l‘§‘_=””é`$‘um
ORDER DISMISSING APPEAL
The parties have filed a stipulation to dismiss this appeal. We
approve the stipulation and hereby dismiss this appeal. As provided in

the stipulation, each party shall bear their own costs. NRAP 42(b).
lt is so ORDERED.~

Clerk of the Supreme Court
Tracie K. Lindeman

By: {M,g`g l §!Nlg{_}l¢'== l

cc: Hon. Bridget Robb Peck, District Judge

Caro1yn Worrell, Settlement Judge

Dyer, Lavvrence, Penrose, Flaherty, Donaldson & Prunty
Joseph F. Orifici

Kathleen T. Breckenridge

Washoe District Court Clerk

13-217\3.